Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 
No prior arts were found to disclose 
“determining, based at least in part, on profile information of an individual riding the light electric vehicle, that the individual can perform the action;
in response to determining the individual can perform the action, generating a notification that provides information about the maintenance event; and
sending the notification to a computing device associated with the individual user.” as in claim 1, 
“determining an anticipated destination of the light electric vehicle based, at least in part, on rider profile information associated with an individual that is using the light electric vehicle;
identifying one or more individuals associated with the anticipated destination that are qualified to perform an action that addresses the maintenance event; and
sending a notification to a computing device associated with at least one of the one or more individuals, the notification including a request that the at least one of the one or 
“determining, based at least in part on profile information associated with the individual, whether the individual is trained to perform an action to remedy the maintenance event; and
in response to determining that the individual is trained to perform the action to remedy the maintenance event, providing a notification to a computing device associated with the individual, the notification including:
the current location of the light electric vehicle; and
the action to be performed on the light electric vehicle to remedy the maintenance
event.” as in claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE BICHNGOC LIEU whose telephone number is (571)272-2978.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 5712723114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIE B LIEU/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        
27 Sept 21